Citation Nr: 1146494	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1973, and from November 1973 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision, by the Des Moines, Iowa RO, which granted service connection for GERD and IBS, evaluated as 0 percent disabling, effective July 8, 2005; however, the RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Subsequently, in an April 2007 rating decision, the RO increased the evaluation for the Veteran's GERD and IBS from 0 percent to 10 percent, effective from June 30, 2004.  In January 2007, the Veteran testified at a hearing before a Decision Review Office (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.  

The Board notes that the July 2006 decision also denied a claim of service connection for post-traumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement regarding that issue in October 2006, and a statement of the case was issued in March 2008.  However, in a statement dated in March 2008, the Veteran withdrew his claim of service connection for PTSD.  


FINDINGS OF FACT

1.  The Veteran's GERD with IBS have been manifested by recurrent epigastric distress, mostly controlled by medication, but with occasional symptoms of nausea and regurgitation.  He also has frequent exacerbations of diarrhea and more or less constant abdominal distress.  

2.  The veteran is service connected for major depressive disorder with anxiety features and personality disorder, rated as 50 percent disabling; GERD and IBS, now rated as 30 percent disabling; and appendicitis scar, rated as 0 percent disabling.  The Veteran's combined schedular rating is 70 percent.  

3.  The Veteran completed high school and has reported having two years of college.  He has had occupational experience in construction and electrical technician; he last worked full time in June 2005.  

4.  The Veteran's service-connected disabilities do not preclude substantially gainful employment consistent with his education and previous work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for GERD with IBS have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Codes 7319, 7346 (2011).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.15, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2006 and March 2006 from the RO to the Veteran, which were issued prior to the RO decision in July 2006.  Additional letters were issued in September 2006, June 2008, June 2010 and August 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The Veteran served on active duty from April 1971 to November 1983.  The service treatment records (STRs) reflect that the Veteran received treatment for chronic abdominal pain, with complaints of heartburn.  In October 1977, the Veteran was diagnosed with viral gastroenteritis.  He was seen in October 1978 with complaints of abdominal pain for the previous 3 months; he also complained of regurgitation with lying down.  The provisional diagnosis was hiatal hernia.  When seen in December 1979, the Veteran complained of severe heartburn and nausea; abdominal examination was normal.  He was given a prescription for Tagamet.  

The Veteran's claim for service connection for irritable bowel syndrome (VA Form 21-526) was received in June 2004.  Submitted in support of the claim were VA progress notes dated from June 2004 to January 2006.  These records report a past medical history of irritable bowel syndrome.  

The Veteran was afforded a VA examination in April 2006.  At that time, the Veteran indicated that he was diagnosed with GERD in 1979/1980; he reported acid reflux which can be brought on by strong smell and bending over.  The Veteran related that he gets bad reflux that makes him cough.  He is unable to bend over without having mid-abdominal pain.  The Veteran reported nausea and "dry heaves."  He denied any vomiting.  The Veteran indicated that his weight had been pretty stable.  It was noted that the Veteran had a positive history of nausea during "cycles," which occur for 3 to 6 days every three weeks.  He also had a positive history for diarrhea for 3 to 6 days that is relieved with time.  The Veteran indicated that any medication that he has taken to prevent or treat diarrhea symptoms causes constipation and increases cramping.  

On examination, it was noted that the Veteran weighed 205 pounds.  He was described as well developed and well nourished.  The abdomen was round, soft, with positive bowel sounds in all quadrants.  No bruits were auscultated.  No hepatosplenomegaly or masses were noted.  There was no guarding, tenderness, rebound or rigidity.  The examiner reported a diagnosis of GERD; he noted that there was no functional impact, and it was in good control with Tagamet.  IBS was also diagnosed.  The examiner stated that it was at least as likely as not that the Veteran should be able to gain or sustain gainful employment based on the above medical diagnoses.  

On the occasion of a subsequent VA examination in October 2006, the Veteran reported recurring diarrhea and alternating constipation.  The Veteran indicated that he has severe cramping with diarrhea; he described the pain as sharp in nature with a pressure sensation approximately 3 days per week only with bowel movements.  The Veteran also reported periods of fecal incontinence at least once every three months.  The Veteran indicated that he experiences a sensation of fullness which limits his desire to eat.  He stated that he has extreme flatulence with diarrhea and constipation.  The Veteran reported difficulty keeping employment or working due to a frequent need to use bathrooms.  On examination, it was noted that the Veteran weighed 212 pounds.  The abdomen was round and soft, with hyperactive bowel sounds in quadrants.  No bruits were auscultated.  No hepatosplenomegaly or masses were noted.  There was no guarding, tenderness, rebound or rigidity.  The examiner stated that there was an odor of feces that surrounded the Veteran; he stated that he had passed gas in the examination room severe times because he could not control it.  The pertinent diagnosis was irritable bowel syndrome, mild to moderate impact on functional ability.  

Of record is an employment information form from Dick Shook Custom Homes (VA Form 21-4192), indicating that the Veteran was employed from June 2004 to October 2004 as an electrical technician.  It was noted that he terminated his employment because he was looking for a better opportunity.  

Also of record is an employment information form from ELM Locating and Utility Services, indicating that the Veteran was employed from February 2005 to June 2005 as an underground utility locator.  It was noted that he last worked in June 2005, at which time his employment was terminated because of "work schedule."  

Medical evidence of record dated from 2005 through 2007 shows that the Veteran received follow-up evaluation for symptoms of IBS.  During a clinical visit in January 2007, the Veteran indicated that he has had several workups in the past and had worsening GERD along with diarrhea and constipation.  

At his personal hearing in January 2007, the Veteran indicated that his GERD and IBS had increased in severity; he stated that he had chronic alternating cycles of diarrhea and constipation.  The Veteran indicated that he had problems with flatulence, nausea and abdominal cramping.  The Veteran related that he had severe acid reflux to the point that when he starts to cough he gets diarrhea.  The Veteran stated that his last employment was as a utility locator; he noted that on several occasions, he had to pack everything up, throw it in the car and look for the closest place to use the bathroom.  The Veteran reported that, occasionally, by the time he reached the location, he was about ready to soil his clothes.  The Veteran testified that his IBS and GERD had a negative impact on employment; he wondered how much work a person could get done if he had to go to the bathroom every 20 minutes.  

VA progress notes dated from June 2007 through December 2007 show that the Veteran received ongoing clinical evaluation and treatment for symptoms of IBS.  

The Veteran was afforded another VA examination in January 2008 for evaluation of GERD and IBS.  He reported using medication for GERD that worked most of the time; he noted that increased stress caused pain in the esophagus, upset stomach and diarrhea with alternating constipation cycles 2 to 3 times per month.  The Veteran also reported abdominal cramping with urgency of bowels.  The Veteran stated that it would be difficult to work secondary to the need to use a restroom.  The Veteran denied any vomiting or hematemesis/melena.  The Veteran reported a weight gain of 25 pounds.  On examination, it was noted that the Veteran weighed 200 pounds.  The abdomen was obese, limiting, and soft, with positive bowel sounds in all quadrants.  No bruits were auscultated.  No hepatosplenomegaly or masses were noted.  There was no guarding, tenderness, rebound, or rigidity.  There was slight tenderness with deep palpitation over the epigastric area of the abdomen.  The pertinent diagnosis was hiatal hernia, with history of GERD and IBS symptoms, stable with no change from the previous examination.  The examiner noted mild functional limitations.  He stated that it was at least as likely as not that the Veteran could work in sedentary type jobs.  The examiner further stated that, with respect to whether the Veteran was unemployable due to his service-connected conditions, in consideration of the type of work he has performed in the past, it was as likely as not that those conditions would not preclude him from returning to some form of gainful, albeit, sedentary type of employment.  

Following a psychological evaluation in February 2008, the examiner stated that, at this point, it was felt that the Veteran's symptoms did not preclude him from all gainful employment.  

VA progress notes dated from February 2008 through June 2010 show that the Veteran received ongoing clinical evaluation and treatment for his disabilities.  During a clinical visit in May 2010, the Veteran reported that his GERD was well-controlled, but his IBS caused diarrhea and constipation.  

On the occasion of another VA examination in June 2010, the Veteran reported problems with abdominal cramping; he also reported alternating diarrhea and constipation.  It was noted that the Veteran used Omeprazole on a daily basis with good relief.  The Veteran stated that he experienced dysphagia with dry foods; he also experienced stomach cramps and "dry heaves."  He denied any hematemesis or melena.  The Veteran indicated that he had feelings of being bloated and diarrhea with alternating constipation; he noted that his symptoms wax and wane as he may have normal bowel movements for several weeks then has a pattern of diarrhea and constipation.  The Veteran related that he had urgency that seemed to be gradually getting worse and had had fecal incontinence 4 to 5 times in the last three years.  The Veteran noted that abdominal cramping preceded loose bowel movements; he also had constipation 2 to 3 times per month.  The Veteran also noted a 20-pound weight loss in the last 2 to 3 months.  The Veteran reported having some nausea during a diarrhea phase.  It was noted that the Veteran had cramping described as sharp pain, with urgency at times, fecal incontinence, and nausea.  It was reported that, when employed and currently, the Veteran has to remain close to a bathroom during episodes of diarrhea.  He expressed increased stress due to social concerns of having to be close to the bathroom and fear of soiling himself.  It was noted that the Veteran had been unemployed since June 2005.  

On examination, it was noted that the Veteran weighed 173 pounds.  The abdomen was protuberant, soft, with positive bowel sounds in all quadrants; no bruits were auscultated.  No hepatosplenomegaly or masses were noted.  He had no guarding.  There was tenderness in the right upper quadrant; no rebound or rigidity was noted.  The pertinent diagnosis was GERD, which was currently stable on medication.  He was also diagnosed with IBS by history with symptoms that wax and wane, with several good weeks interrupted by several days of diarrhea and constipation.  The examiner noted that the Veteran seems to have more good days than bad.  The examiner indicated that the Veteran reported that, even though he was symptom free for weeks, when the IBS was active, it affected his ability to function significantly due to the need to be in close proximity to a bathroom.  

VA progress notes dated from June 2010 to April 2011 show that the Veteran received ongoing clinical evaluation and treatment for symptoms of his GERD and IBS.  A September 2010 treatment note reflects an assessment of IBS, chronic and stable.  When seen in October 2010, it was noted that the Veteran continued to have problems with IBS.  The assessment was IBS/GERD on Omeprazole with relief of reflux but IBS was not under control.  The Veteran was seen at a GI clinic in January 2011; at that time, he denied any history of nausea or vomiting.  The Veteran reported occasional dysphagia once a week.  He denied hematemesis.  He reported a history of abdominal pain and cramping with diarrhea episodes that occur once a month.  He denied hematochezia or melena.  The Veteran complained of episodes of diarrhea 1 to 4 times a week; he also reported constipation after diarrhea.  The Veteran also reported episodes of incontinence at least 4 to 5 times per month.  It was noted that the Veteran weighed 183.7 pounds.  On examination, the abdomen was soft with no palpable masses.  There was tenderness in the left lower quadrant, with no organomegaly.  There were normal bowel sounds and no bruits were noted.  

III.  Higher Rating-GERD and IBS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Veteran's GERD and IBS have been rated as 10 percent disabling under Diagnostic Code 7319-7346.  

GERD is rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that diagnostic code, the maximum schedular rating of 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  

IBS is rated under Diagnostic Code 7319, which provides for a 10 percent rating for moderate irritable colon syndrome (spastic colitis, mucous colitis, etc.) with frequent episodes of bowel disturbance with abdominal distress, and a maximum 30 percent rating where there is severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).  

In this case, the Board finds that the Veteran's GERD with IBS symptoms are more severe than his currently assigned 10 percent rating.  While the record indicates that the Veteran's GERD is well controlled with medication, the evidence consistently demonstrates that the Veteran's IBS has resulted in persistent abdominal cramping and pain, with alternating constipation and diarrhea.  The Veteran has reported those symptoms throughout the appeal period and, though he treats the symptoms with a variety of prescription and over-the-counter medications, they continue to manifest on a weekly basis.  Significantly, the October 2006 VA examination report noted that the Veteran had recurring diarrhea and alternating constipation with severe cramping and a pressure sensation approximately 3 days a week with bowel movement.  The diagnosis was IBS, mild to moderate impact on functional ability.  Similar complaints were noted on VA examination in January 2008 and June 2010.  The Veteran has continued to report alternating constipation and diarrhea with accompanying abdominal cramping that could become severe.  Accordingly, the Board finds that the Veteran's IBS symptoms meet the criteria for a 30 percent rating under Diagnostic Code 7319, the highest rating available under that diagnostic code.  His disability most nearly approximates the criteria for the 30 percent rating of severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

With regard to whether the Veteran is entitled to a rating higher than 30 percent for his GERD with IBS, the Board finds that he is not, as the evidence does not demonstrate that he suffers from vomiting, material weight loss, hematemesis, melena, moderate anemia, or other symptom combinations productive of severe impairment of health.  Additionally, while his symptom combination has been described as having some impact on his daily life, they have not been reported as having a severe impact on his health.  Accordingly, the Board finds that a higher rating under Diagnostic Code 7346 is not warranted.  

In addition, the Board has considered whether elevation to the next higher rating pursuant to 38 C.F.R. § 4.114 is warranted.  However, the 30 percent rating is the highest rating for IBS.  Furthermore, the severity of the Veteran's symptoms does not more nearly approximate the criteria for a 60 percent rating for GERD.  Therefore, the Board finds that elevation to the next highest rating is not warranted.  (Separate ratings for these disabilities may not be assigned, but the single rating assigned should reflect the dominant disability picture, with elevation to the next higher rating where severity of the overall disability warrants it.  38 C.F.R. § 4.114.)

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b) (1).  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94(1996).  In this case, the Board finds that the criteria are not inadequate.  The schedule provides for higher ratings, and specifically instructs the evaluator on how to rate the presence of both in 38 C.F.R. § 4.114.  The Board finds that the evidence does not show that the Veteran's GERD with IBS is productive of symptoms beyond what are contemplated by the rating criteria.  Therefore, the Board finds that referral for assignment of an extraschedular rating for this disability is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237(1996); Floyd v. Brown, 9 Vet. App. 88(1996); Shipwash v. Brown, 8 Vet. App. 218, 227(1995). 

In summary, the Board concludes that the preponderance of the evidence is against the claim for a higher rating for GERD and IBS.  As there is not an approximate balance of evidence, the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001).  

IV.  TDIU

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service connected for major depressive disorder with anxiety features and personality disorder, rated as 50 percent disabling; GERD and IBS, rated as 30 percent disabling; and an appendicitis scar, rated as 0 percent disabling.  His combined evaluation is 70 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529(1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356(1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363(1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

After a review of the evidence of record, the Board finds that the evidence does not support a finding of entitlement to TDIU.  The Board notes that while the Veteran has been unemployed for several years, this has not been attributed to his service-connected disabilities.  Moreover, unemployment, does not per se equate with unemployability on account of service-connected disability.  

Following a VA examination in April 2006, the examiner stated that it was at least as likely as not that the Veteran should be able to gain or sustain gainful employment.  Subsequently, following a VA examination in January 2008, the VA examiner stated that it was at least as likely as not that the Veteran could work in sedentary type jobs.  The examiner further stated that, with respect to whether the Veteran was unemployable due to his service-connected conditions, in consideration of the type of work he has performed in the past, it was as likely as not that those conditions would not preclude him from returning to some form of gainful, albeit, sedentary type of employment.  In addition, following a psychological evaluation in February 2008, the examiner stated that the Veteran's symptoms did not preclude him from all gainful employment.  In light of the foregoing, the Board finds that the evidence establishes that the Veteran is not precluded from securing and following substantially gainful employment as the result of his service-connected disabilities.  Nothing contradicts the examiners' conclusion except the Veteran's assertions of unemployability.  The Board gives greater weight to the examiner's opinion because of the examiner's expertise regarding the effects of disability on employability.  

While it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled, the facts in this case do not support a conclusion that the Veteran is unable to be gainfully employed.  Consequently, an award under 38 C.F.R. § 4.16(a) is not warranted, and there is no predicate for referral of this case to the Director of the Compensation and Pension service for consideration of a total rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  In sum, the evidence shows that the Veteran is not precluded from obtaining gainful employment due to his service-connected disabilities.  While there is evidence of moderate to severe occupational impairment, the VA examiners have stated that the Veteran could obtain and retain employment.  Therefore, entitlement to TDIU is not warranted.  

In reaching the conclusions above the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1991).  


ORDER

An initial 30 percent disability rating for GERD and IBS is granted, subject to laws and regulations governing the payment of monetary awards.  

A total disability rating based on individual unemployability due to service-connected disabilities is denied.  


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


